UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee eee ee ee ee ee ee ne ene eee eee ee ee eee ee eee eee x
SALVADOR VARGAS, :

Plaintiff,

ORDER

v. —
ALPHONSE DIPILATO; ALPHONSO’S 21 CV 3884 (VB)
PIZZERIA, INC.; and JOHN DOE CORP.,

Defendants. :
eee eee -——- ----X

 

Under Rule 18 of the SDNY Rules for the Division of Business Among District Judges, a
civil case must be designated for assignment to White Plains if:

i. The claim arose in whole or in major part in the Counties of Dutchess, Orange,
Putnam, Rockland, Sullivan, or Westchester (the “Northern Counties”) and at
least one of the parties resides in the Northern Counties; or

ii. The claim arose in whole or in major part in the Northern Counties and none of
the parties resides in this District.

A civil case may also be designated for assignment to White Plains if:

iii. |The claim arose outside this district and at least some of the parties reside in the
Northern Counties; or

iv. At least half of the parties reside in the Northern Counties.

According to the complaint, the claim arose in Manhattan (i.e., New York County),
which is where plaintiff was employed at defendants’ restaurant.

 

The complaint also alleges that plaintiff is a resident of “New York,” without specifying
his county of residence. However, in the civil cover sheet, plaintiffs address is listed as Kings
County, which is in the Eastern District of New York.

The complaint further alleges that defendant Alphonso’s Pizzeria, Inc., is located in New
York County. And although plaintiff alleges defendant Alphonse Dipilato resides in Orange
County, it does not appear that at least half of the parties reside in the Northern Counties. Thus,
it does not appear this case was properly designated to White Plains,

Accordingly, by May 10, 2021, plaintiff's counsel is directed to submit a letter to the
Court either acknowledging that this case should be transferred to Manhattan or explaining why

 
the case is properly designated for assignment to White Plains under Rule 18.

Dated: May 3, 2021
White Plains, NY
SO ORDERED:

 

Vu Ud Briccetti
United States District Judge
